Case: 21-51045     Document: 00516423848         Page: 1     Date Filed: 08/08/2022




               United States Court of Appeals
                  for the Fifth Circuit                               United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 8, 2022
                                  No. 21-51045                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Maria Tello,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:17-CR-1493-2


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Maria Tello pleaded guilty of conspiracy to import a mixture
   containing 500 grams or more of methamphetamine. She moved to withdraw
   her guilty plea, but the district court denied the motion. The court sentenced
   Tello to 262 months of imprisonment and five years of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51045      Document: 00516423848           Page: 2     Date Filed: 08/08/2022




                                     No. 21-51045


   She now appeals, challenging the district court’s denial of her motion to
   withdraw her guilty plea and also challenging her sentence.
          A defendant may withdraw a guilty plea after it has been accepted by
   the district court but before sentencing if he shows a “fair and just reason”
   for seeking withdrawal. Fed. R. Crim. P. 11(d)(2)(B). Although Tello’s
   plea agreement includes language waiving her right to appeal her guilty plea,
   the Government does not seek to enforce the waiver as to this issue. See
   United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006). We review the
   denial of the motion to withdraw the plea for an abuse of discretion. United
   States v. Strother, 977 F.3d 438, 443 (5th Cir. 2020). In light of the factors set
   forth in United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984), Tello
   shows no abuse of discretion by the district court in denying her motion to
   withdraw her plea. See Strother, 977 F.3d at 443-47. Therefore, the denial of
   her motion is affirmed.
          Tello also contends that the district court erred in imposing a two-
   level enhancement to her offense level based upon her role in the offense.
   The Government argues that Tello’s challenge to her sentence is barred by
   the waiver of appeal provision in her plea agreement. We review de novo
   whether an appeal waiver bars an appeal. United States v. Keele, 755 F.3d 752,
   754 (5th Cir. 2014). First, we consider whether the waiver was knowing and
   voluntary, and second, we consider whether the plain language of the waiver
   applies to the issues to be raised on appeal. United States v. Bond, 414 F.3d
   542, 544 (5th Cir. 2005).
          For a waiver to be knowing and voluntary, a defendant must know that
   she had a right to appeal and that she was giving up that right. See United
   States v. McKinney, 406 F.3d 744, 746 & n.2 (5th Cir. 2005). Based on the
   plea agreement and the advice she received at rearraignment, Tello’s waiver
   was knowing and voluntary. See id. Tello generally waived her right to appeal




                                           2
Case: 21-51045      Document: 00516423848          Page: 3   Date Filed: 08/08/2022




                                    No. 21-51045


   her conviction and sentence, with certain exceptions that do not apply to the
   issue she raises. Based on the plain language of the plea agreement, the
   appeal waiver bars her challenge to her sentence. See Keele, 755 F.3d at 754.
   Therefore, this portion of her appeal is dismissed. See Story, 439 F.3d at 230-
   31 & n.5.
          AFFIRMED IN PART; DISMISSED IN PART.




                                         3